DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 11/16/21. Claims 1, 7-9 and 14 have been amended and claims 4-6 and 17-18 have been cancelled. Claims 1-3, 7-16 and 19-20 are currently pending. This action is a second action non-final due to the reference used in the last office action to Ayers et al. (US 2011/0088137) that has a later date than the priority date of the instant application.

Election/Restrictions
 	Claims 13, 16 and 20 have been rejoined and are examined herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock (US 2004/0132367).
 	In regard to claim 1, Rock teaches an article of apparel (thermal layer: 12), comprising: a first material element having a substrate with a first surface and an opposite second surface (see Figures 3B, 3C; detailing thermal layer construction of the back and shoulders of garment), the first material element having a plurality of elongated projections extending from the first surface (see pile 34 being the projections); and a second material element (sleeve section:  the article of apparel being reversibly convertible between a first configuration and a second configuration (any garment is capable of being reversed as desired including the garment with projections of Figures 4A and 4B), the first surface facing outward from the article of apparel in the first configuration (as seen in Figures 4A and 4B), and the second surface facing outward from the article of apparel in the second configuration (any garment including the garment of Rock in Figures 4A and 4B is capable of being worn in a reversed configuration as desired). Further, Rock teaches wherein the substrate and the plurality of elongated projections are a unitary knitted construction (see claim 26 and paragraph 0029 detailing the thermal layer can be knit and is unitary), and wherein each projection of the first plurality of projections includes a terminal end and a plurality of connecting fibers extending between the terminal end and the substrate (first material element is back panel 42 and Figure 3B and 3C, with projections being terminal ends and connecting fibers extending there between).  

 	In regard to claim 2, the combined references teach wherein the second material element is a textile (Rock teaches second material 44/Figure 3D as a textile: 0033 or the second material of the front of Figure 3A as a textile: paragraph 0031).  

 	In regard to claim 7, the combined references teach wherein, in the first configuration, spaces are provided between adjacent individual projections (see Figs 3B and 3C, which has species provided between projections in figure configuration).  



 	In regard to claim 9, Rock teaches an article of apparel (Figure 4a, 4B), comprising: a first material element (back and shoulders of thermal layer: figures 3B and 3C) having a first substrate with a first surface and a second surface opposite the first surface (see figures 3B and 3C; paragraph 0032), wherein the first material element has a first plurality of projections extending from the first surface (see pile 34 extending from Figure 3B); and a second material element (front 40: Figures 3A or 3D) having a second substrate with a third surface and a fourth surface opposite the third surface (Figure 3A/3B: paragraphs 0031 and 0033), wherein the third surface has a second plurality of projections extending from the third surface (see pile extending from Figure 3A or 3D), wherein the second material element is positioned adjacent the first material element and joined to the first material element to define a seam between edges of the first material element and the second material element (stitched seam connecting back and shoulder panel 42 to front and/or sleeve panels 40, 44: paragraph 0045), the article of apparel being reversibly convertible between a first configuration and a second configuration, the first surface facing outward from the article of apparel in the first configuration (Figures 4A, 4B), and the second surface facing outward from the article of apparel in the second configuration (any garment including the garment of Rock in Figures 4A and 4B is capable of being worn in a reversed configuration as desired). Further, Rock teaches wherein the substrate and the plurality of elongated projections are a unitary knitted construction (see claim 26 and paragraph 0029 detailing the thermal layer can be knit and is unitary), and wherein each projection of the 
	
 	In regard to claim 10, Rock teaches wherein the seam between edges of the first material element and the second material element is structured to exhibit a finished structure in both the first configuration and the second configuration (seam formed along thermal layer 12 to create garment: paragraph 0035 and the seams of the garment of Rock are taught to be sealed seams that are sealed with thermoplastic tape (paragraph 0046), which would create a front traditional finished seam and a taped seam on the back, which would have a “finished appearance with no raw edges or loose stitches”).
 	
	In regard to claim 11, Rock teaches wherein the third surface faces outward from the article of apparel in the first configuration and the fourth surface faces outward from the article of apparel in the second configuration (first configuration: Figures 4A, 4B and second configuration is reversed).  

 	In regard to claim 12, Rock teaches wherein the first material element (back and shoulders of thermal layer: 3B, 3C) comprises an arm region of the article of apparel (shoulders is an arm region of the wearer) and the second material element comprises a torso region of the article of apparel (second material element of thermal layer is front panel 40 and Figure 3A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock in view of Shirasaki et al. (US 2002/0104335).
Rock teaches the thermal layer (12) being a knitted constriction of a three-dimensional fabric. However, Rock fails to teach the knit material being a spacer knit formed through a double needle bar knitting process.
 	 In regard to claim 3, Shirasaki et al. teaches a material element with projections being a spacer knit material formed through a double needle bar knitting process (paragraph 0002). It is noted that the knit material formed through double needle bar raschel knitting process is a 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the spacer fabric of Rock in a spacer knit construction as taught by Shirasaki et al., since the knit thermal fabric of Rock formed by a bar raschel knitting process construction would provide a spacer fabric that has a unitary construction and that is knit together forming not only an air permeable layer but a more compressible and resilient material for a garment (Shirasaki et al.: paragraph 0002).
	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock in view of Worley et al. (US 2004/0033743).
  	Rock teaches a thermal layer as described above in claim 9. However, Rock fails to teach wherein the first plurality of projections and the second plurality of projections have an elongated shape. 
 	In regard to claim 16, Worley et al. teaches a garment with channels and raised areas for air permeability (paragraph 0016), wherein the raised areas take the form of squares or elongated shapes (see paragraph 0020).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shape of the raised areas/projections of Rock being an elongated shape as taught by Worley et al., since the projections of Rock being elongated in shape would provide a garment with elongated channels and projections that assist with air permeability of the garment (paragraph 0016). Here we are taking one well-known projection shape (square or Rock) and replacing it with another well-known projection shape (elongated of Worley) to create projections that assist with air permeability of a garment.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-3 and 7-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,251,436 in view of Ayers et al. (US 2011/0088137). 
The patent to US 10,251,436 teaches an apparel article with a unitary spacer knitted fabric having a first material element with projections extending therefrom that have different configurations in the convex and concave configurations, when the article of is reversed or not (see claims 1-12). The spacer fabric has a base layer with projections and fibers connecting the base layer and the projections (see claims 1-12) However, US 10,251,436 fails to teach a second material connected via a seam to the first material, the second material also having projections, and the apparel being reversible with a finished seam in both the first and second configurations. Rock teaches a thermal article (thermal layer as seen in Figs 4A and 4B) that can be reversed as desired with a finished seams in both the first and second material configurations (paragraph 0035, 0046 teach the seams within the thermal layer attaching portions of the garments with projection together). Further, Rock teaches the material of the first and second panels making up the back, shoulders, arms and front of the garment having projections extending therefrom (paragraph 0046 and 3A-3D).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the apparel projection material of US 10,251,436 in a thermal shirt garment with sealed seams as taught by Rock since the apparel projection material of 10,251,436 provided in a shirt with sealed seams and multiple projection panels would provide an entire shirt garment that is able to be reversed and has projections providing properties to allow for heating or cooling of the wearer as desired.

Allowable Subject Matter

Claims 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Barrett (US 2007/0082165) is of particular relevance, detailing taped seams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732